
	
		I
		112th CONGRESS
		1st Session
		H. R. 1693
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Mr. Carney introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make the
		  research credit permanent and to increase the alternative simplified research
		  credit.
	
	
		1.Short titleThis Act may be cited as the
			 Research and Development Tax Credit
			 Extension Act of 2011.
		2.Research credit made
			 permanent; increase in alternative simplified research credit
			(a)Research credit
			 made permanent
				(1)In
			 generalSection 41 of the
			 Internal Revenue Code of 1986 is amended by striking subsection (h).
				(2)Conforming
			 amendments
					(A)Subsection (c) of
			 section 41 of such Code is amended by striking paragraph (4).
					(B)Paragraph (1) of
			 section 45C(b) of such Code is amended by striking subparagraph (D).
					(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to amounts paid or incurred after December 31,
			 2011.
				(b)Increase in
			 alternative simplified research credit
				(1)In
			 generalSubparagraph (A) of section 41(c)(5) of such Code
			 (relating to election of alternative simplified credit) is amended by striking
			 14 percent (12 percent in the case of taxable years ending before
			 January 1, 2009) and inserting 17 percent.
				(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years ending after December 31, 2010.
				
